Name: 2010/74/: Commission Decision of 4Ã February 2010 amending Decision 2005/629/EC establishing a Scientific, Technical and Economic Committee for Fisheries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  fisheries
 Date Published: 2010-02-10

 10.2.2010 EN Official Journal of the European Union L 37/52 COMMISSION DECISION of 4 February 2010 amending Decision 2005/629/EC establishing a Scientific, Technical and Economic Committee for Fisheries (2010/74/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to the Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 33(1) thereof, Whereas: (1) Commission Decision 2005/629/EC (2) establishes a Scientific, Technical and Economic Committee for Fisheries (STECF) which provides to the Commission highly qualified scientific advice. (2) Decision 2005/629/EC sets up procedures for the appointment of the STECF members, terms of office of its members, invitations of external experts, creation of Working Groups and procedures for the adoption of the rules of procedure of STECF. Those procedures should be simplified allowing administrative decisions to be taken at the appropriate level. (3) To avoid confusion with daily allowances paid to private experts invited by the Commission, the additional allowances to be allocated in accordance with Decision 2005/629/EC to STECF members and external experts participating in meetings of the STECF, should be named compensation. (4) Decision 2005/629/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Sole Article Decision 2005/629/EC is amended as follows: 1. Article 4 paragraph 1: 1. The Commission shall appoint the members of the STECF from a list of suitable candidates. That list shall be established following the publication of an open call for applications on the Commissions website. 2. In Article 7, the expression with the approval of the Commission is replaced by after having consulted the Commissions department in charge of the file. 3. In Article 8, the expression with the approval of the Commission is replaced by after having consulted the Commissions department in charge of the file. 4. Article 9 is amended as follows: (a) the heading is replaced by the following: Reimbursements and compensation (b) paragraph 1 is replaced by the following 1. Members of the STECF and the external experts shall be entitled to compensation for their participation in the activities of the STECF as provided for in the Annex. 5. Article 10 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Before organising plenary sessions of STECF and its working groups, the STECF shall consult the Commissions department in charge of the file. (b) paragraph 3 is replaced by the following: 3. On request of the Commissions department in charge of the file, experts who are not members of STECF may be invited to participate in STECF meetings and its working groups. 6. In Article 11(1) the expression with the approval of the Commission is replaced by after having consulted the Commissions department in charge of the file. 7. The Annex is replaced by the text in the Annex to this Decision. Done at Brussels, 4 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 225, 31.8.2005, p. 18. ANNEX ANNEX COMPENSATION STECF members and external experts shall be entitled to compensation further to their participation in the activities of the STECF as follows:  Attendance at STECF plenary sessions and STECF working groups EUR per full day STECF plenary sessions STECF Working Groups Chairperson 300 300 Vice Chairperson (1) 300 0 Other attendee 250 250 Should the participation only take place in a morning or in an afternoon, the compensation should be of 50 % of the full day compensation.  Reports EUR STECF opinions at plenary sessions or by correspondence (2) Background reports (3) prior to STECF plenary sessions and working groups Rapporteur 300 300 (4) (1) Only foreseen at STECF plenary sessions. (2) Compensation to be paid for the completion of the opinion. (3) Summaries, inquiries and background information. (4) With a maximum of 15 days, the compensation should be paid based on the timeframe decided by the Commission as specified in its prior written agreement. However the Commission may decide to extend the number of days if deemed necessary.